Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 9, 15, 52 and 5 and species of antibody with CDRs in SEQ ID NOs: 168, 169, 170, 171, 102, 172, heavy and light chain in SEQ ID NOs: 213 and 215 and diabetic retinopathy in the reply filed on 4/13/2020 is acknowledged.
Claims 3, 12-14, 16-17, 42-44, 46-48, 50-51 and 53 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/13/2020.
Claims 1-2, 4-6, 9, 15, 52 and 54 are under consideration in the instant Office Action.

Withdrawn Objections and Rejections
The objection to claim 3 is withdrawn in view of the newly amended claim.
The rejection of claims 1-3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the newly amended claims.
It is noted that the applicant does not change their species election for SEQ ID NO: 215 to 216. Therefore, claim 3 is withdrawn from consideration since it does not read on the claimed CDR SEQ ID NOs: 168, 169, 170, 171, 102, and 172 in view of applicants maintaining this as their elected, primary species.

Modified Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 9, 15, 52 and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
See MPEP §2163(I)(A) which states:
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled 
The independent claim 1 requires an isolated monoclonal antibody or antigen binding fragment with CDRs of SEQ ID NOs: 168, 169, 170, 171, 102 and 172, respectively wherein the antibody specifically binds apelin and requires one to select specific amino acids within SEQ ID NOs: 168, 169, 170, 171 and 172. This leads to a pick and  choose situation that leads to antibodies that are not described in the instant specification and no evidence that this randomly selected antibody would bind to the human apelin peptide as required by the instant claims. Making changes to the CDR sequence of an antibody is a highly unpredictable process and the skilled artisan could not a priori make any predictions regarding such mutations with any reasonable expectation of success nor envisage the breadth of structurally unrelated CDR combinations that would still possess the required functions.
The independent claim 4 claims an isolated monoclonal antibody or antigen binding fragment that specifically binds the epitopes of apelin-13 in SEQ ID NOs 188 or 204 and inhibits apelin activity without requiring any specific structure. Dependent claim 9 also encompasses a human antibody. There is no description of the structure of any human antibodies. The instant specification teaches specific antibodies and teach 
In this case, antibodies without any specific structure are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e., complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region which imparts the specificity of an antibody. However, there is no way to a priori look at an antigen sequence or the general target protein and envisage or describe the structural combination of six CDRs that will bind that antigen/general target protein or what antibody will specifically meet all functional limitations of the instant claims. First, even highly related CDRs may not bind the same target. See for example Kussie et al., 1994 (5/11/2021 PTO-892) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the functionality of binding the structurally related p-azophenylsulfonate (e.g., abstract). Second, even when provided with several related antibodies that bind the desired target, this does not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding 
Thus, the art recognizes that the CDRs define the binding properties of an antibody and that even single amino acid changes to this region can completely abrogate or alter the binding specificity of an antibody. As a further example, see Chen et al., 1995 (5/11/2021 PTO-892) which demonstrates single amino acid changes in the VH CDR2 sequence can increase binding, decrease binding, destroy binding, or have no effect on binding when compared to the wild-type antibody. Thus, making changes to the CDR sequence of an antibody is a highly unpredictable process and the skilled artisan could not a priori make any predictions regarding such mutations with any reasonable expectation of success nor envisage the breadth of structurally unrelated CDR combinations that would still possess the required functions. As the specification does not provide sufficient guidance to the skilled artisan to allow such a reasonable expectation of success, it would require undue experimentation on the part of the skilled artisan to make and test each combination of CDRs and mutations to determine for themselves which antibodies meet the claim limitations.
The specification discloses multiple antibodies but as discussed above, without any way to determine how broad the genus of such antibodies are, there is no way to determine if these antibodies represent the full breadth of what is claimed. The 
	Further note the decision in Amgen v. Sanofi 2017, where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining an antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen”.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Vas-Cath, Inc., v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. The 
Without this guidance or direction the skilled artisan would not consider applicant to be in possession of the claimed genus of antibodies because the skilled artisan recognizes that even seemingly minor changes made without guidance or direction as to the relationship between the particular amino acid sequence of the instantly claimed antibody and its ability to bind antigen, can dramatically affect antigen-antibody binding.  
Applicant has not described the claimed invention sufficiently to show they had possession of the claimed genus of an antibody that binds apelin. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 69 USPQ2d 1886 (Fed. Cir. 2004). 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, 
What constitutes a "representative number" is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.
To provide adequate written description and evidence of possession of the claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In the instant case, the only factors present in the claims are a recitation of one generic, broad genus that encompassed a diverse and huge number of possible antibodies that bind the disclosed epitope. The specification does not provide a consistent structure for all of the possible antibodies and fails to provide a representative number of species for the claimed genus.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that they invented what is claimed.” (See Vas-Cath at page 1116).
With the exception of specifically disclosed antibodies with specific CDRs, the skilled artisan cannot envision the detailed chemical structure of all of the encompassed antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The product itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Therefore, claims 1-2, 4-6, 9, 15, 52 and 54 do not meet the written description requirement.
Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive. Applicant argues that the SEQ ID NOs: 168, 169, 170, 171, 102, 172 are consensus sequences and point to the Table 1 to show the possible combinations and .
Applicant argues that claim 4 has support in the instant specification because they have provided working examples of apelin antibodies that were produced from the claimed epitopes in instant claim 4. This is not found persuasive because as already discussed above, antibodies are a unique situation. Even evidence of antibodies being produced from the claimed epitopes does not support the fact that the specification describes all of the possible antibodies that may be produced by the claimed epitopes. An antibody described only by functional characteristic, such as antibody that binds human apelin or apelin-13 without any known or disclosed correlation between that function and the structure of the sequence, is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the biomolecule of interest. In re Bell, 991 F.2d 781, 26 U.S.P.Q.2d 1529 (Fed. Cir. 1993). In re Deuel, 51 F.3d 1552, 34 U.S.P.Q.2d 1210 (Fed. Cir. 1995). In the instant case, the specification provides insufficient direction or guidance concerning the relationship between the structure of the possible antibody and its capability of binding apelin to demonstrate possession of the breadth of the genus of apelin antibodies encompassed by the instant claims, especially in view of the unpredictability of such an endeavor. 
As stated in the decision in Amgen v. Sanofi 2017, where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining an antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen”. This decision has precipitated guidance to the Office instructing that the portion of MPEP 2163 regarding the “newly characterized antigen test” (indicating a well-characterized antigen is sufficient to satisfy written description for antibodies which bind that antigen) should no longer be used and that contrary materials should not be relied upon as reflecting the current state of the law. 
 Finally, applicant argues that they have support for human antibodies because the instant specification discloses the method of producing humanized antibodies. This is not found persuasive because humanized and human antibodies are not the same thing. Human antibodies are interpreted to be fully human antibodies that are not modified with CDRs obtained from mouse monoclonal antibodies as are chimeric or humanized .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-6 and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al., US2016/0053000 (IDS, 5/142020).
Lu teaches antibodies against human apelin and apelin-13 (see Figure 2 and paragraphs 4, 16 and 120). Lu teaches monoclonal antibodies against apelin (see paragraphs 10, 16, 22, 76 and 180) and reads on instant claim 4. Lu teaches apelin-13, SEQ ID NO: 7 (see Figure 2A and 2B and paragraph 180) which reads on the required epitopes of SEQ ID NOs: 188 and 204 of instant claims 4-5 and 52. Lu teaches antibodies against apelin that inhibit apelin mediated activity (see paragraph 120) and reads on instant claim 6. While Lu is silent on the antibody binding apelin and inhibiting apelin-mediated signaling through the apelin receptor and neutralizing its activity, it is clear that the same antibody would have the same characteristics as the instantly claimed composition since there is no evidence to the contrary. Note that rejections for .  

Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive. Applicant argues that the new amendment to claim 4 no longer is anticipated by Lu and argues that the Lu reference does not teach the instantly claimed epitopes of SEQ ID NOs: 188 or 204 or the new limitation of how the activity occurs. This is not found persuasive because the newly amended claim still reads as “comprising” even if it has been amended to “with” language. The sequence taught by Lu, SEQ ID NO: 7 QRPRLSHKGPMPF encompasses SEQ ID NO: 188 KGPMPF and SEQ ID NO: 204 QRPRL. Therefore, the Lu reference teaches the same epitopes as the instantly claimed antibodies. It is also pointed out that the applicant has not provided any evidence that the antibody taught by Lu would not be capable of affecting the required results of the instant claims. Therefore, the arguments are not found persuasive and the rejection is maintained.

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6, which depends from claim 4 calls for an apelin antibody to inhibit apelin activity. This is not further limiting and actually broadens the scope of claim 4 since independent claim 4 now calls for the apelin antibody to inhibit apelin-mediated signaling through the apelin receptor and neutralizing apelin activity. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649